Hon. John Kinross-Wright           Opinion No. M- 317
Commissioner,Texas Department
   of Mental Health & Mental       Re: Authority of Texas Depart-
   Retardation                         ment of Mental Health and
Box S, Capitol Station                 Mental Retardation to furnish
Austin, Texas 78711                    medical records on former
                                       patient residents of the
                                       region served by local com-
                                       munity centers to such
Dear Dr. Kinross-Wright:               centers, and related question.
            In your request for an opinion, you state the follow-
ing:
            "Under authority of the Texas Mental Health
       and Mental RetardationAct, being Article 5547-201
       through 5547-204, enacted by Acts 1965, 59th Legis-
       lature, Regular Session, page 165, chapter 67, ef-
       fective September 1, 1965, as amended, approximately
       25 community mental health and mental retardation
       centers have been established in this State. Thir-
       teen of these centers have received State grants-
       in-aid from.this Departmentand are providing serv-
       ices to the mentally ill and mentally retarded.
       In order to coordinate and evaluate the State's
       mental health and mental retardation services
       program provided by these community centers,
       State hospitals, State out-patientclinics and
       State schools for the retarded, it is the desire
       of this Department, through its Office of Data
       Processing, to furnish medical records to com-
       munity centers on patients who have been treated
       in a State operated facility. The medical records
       that would be furnished each community center
       would be those of residents of the region served
       by the particular community center. ~Conversely,
       It Is desired that the community centers be able
       to furnish to the Department the medical records
       on patients treated locally. This would allow
       the Department to collect vital informationas
       to the total mental health mental retardation
       services program and would afford to each
                             -1542-
Hon. John Kinross-Wright,page 2 (M-317)


    mentally ill and mentally retarded person
    involved a continuity of treatment. These
    medical records, of course, would identify
    each patient by name.
         "Wherefore,your opinion and advice on
    the following questions is respectfullyre-
    quested:
         "1. May the Texas Department of Mental
    Health and Mental Retardationfurnish to local
    community centers the medical records on per-
    sons who have been treated in Its institutions
    who are residents of the region served by the
    local community center?
         “2. May community centers furnish to the
    Department medical records on persons treated
    by such local community centers?"
          The purpose of the Texas Mental Health Code is to
provide humane care and treatment for the mentally ill and to
facilitate their hospitalization,enabling them to obtain
needed care, treatmentand rehabilitationwith the least possible
trouble, expense and embarrassmentto themselvesand their
families, and to eliminate as far as possible the traumatic
effect on the patient's mental health of public trial and
criminal-likeprocedures,and at the same time to protect
the rights and liberty of everyone. It is also the legislative
purpose that Texas contribute its share to the nation-wide
effort through care, treatment and research to reduce the
prevalence of mental illness. Article 5547-2, Vernon's
Civil Statutes.
          It is further the purpose of this Act to provide
for the conservationand restorationof mental health among
the people of this State, and toward this end to provide for
the effective administrationand coordinationof mental health
services at the State and local levels, and to provide, co-
ordinate, develop and improve services for the mentally re-
tarded persons of this State to the end that they will be
afforded the opportunityto develop their respectivemental
capacities to the fullest practicable extent and to live as
useful and productive lives as possible. Article 5547-201,
Section 1.01(a), Vernon's Civil Statutes.
          Article 5547-9, Vernon's Civil Statutes, authorizes
the Board for Texas State Hospitals and Special Schools to


                         -1543-
 .



Hon. John Kinross-Wright,Page 3 (M-317)


prescribe the form of applications,certificates,records
and reports provided for under this Code and the information
required to be contained therein; to require reports from the
head of any mental hospital relating to the administration,
examination,diagnosis, release or discharge of any patient;
and to adopt such rules and regulationsnot inconsistentwith
the provisions of this Code as may be necessary for proper
and effective hospitalizationof the mentally ill.
         Article 5547-87, Vernon's Civil Statutes, provides
the following:   --
          "(a) Hospital records which directly or
     indirectly identify a patient, former patient,
     or proposed patient shall be kept confidential
     except where

          ”(1) consent Is given by the individual
     identified,his legal guardian, or his parent
     if he is a minor;
          "(2) disclosure may be necessary to
     carry out the provisions of this Code;

          “(3) a court directs upon its determina-
     tion that disclosure is necessary for the con-
     duct of proceedings before it and that failure
     to make such disclosure would be contrary to
     the public interest, or
          l!(4) the Board or the head of the hospital
     determines that disclosure will be In the best
     interest of the patient.
          ',b) Nothing in this section shall pre-
     clude 6isclosure,ofinformationas to the patient's
     current condition to members of his family or to
     his relatives or friends."
          Article 5547-202, Section 2.23, Vernori'sCivil Stat-
utes, provides the following:
          “(a)  Any person, hospital, sanitarium,
     nursing or rest home, medical society,~or other
     organizationmay provide information,inter-,
     views, reports, statements,memoranda, or other
     data related to the condition and treatment of
     any person to the State Department of Mental

                             -1544-
I     .




    Hon. John Klnross-Wright,page 4 (M-317)


          Health and Mental Retardation,medical organi-
          zations, hospitals and hospital committees, to
          be used in the course of any study for the purpose
          of reducing mental disorders and disabilities,and
          no liability of any kind or character for damages
          or other relief arises against any person or or-
          ganization for providing such informationor
          material, or for releasing or publishing the
          findings and conclusions of such groups to ad-
          vance mental health and mental retardation
          research and education, or for releasing or pub-
          lishing generally a summary of such studies.
               “(b)  The Department,medical organizations,
          hospitals and hospital committeesmay use or
          publish these materials only for the purpose of
          advancing mental health and mental retardation
          research and education, in the interest of reducing
          mental disorders and disabilities,except that
          summaries of such studies may be released for
          general publication.
               "(c) The identity of any person whose
          condition or treatment has ‘been studied shall be
          kept confidentialand shall not be revealed
          under any circumstances,  All information,inter-
          views, reports, statements,memoranda, or other
          data furnished by reason of this Act and any
          findings or conclusions resulting from such
          studies are declared to be prlv,ileged."
              We answer both of your questions in the affirmative.
    However, the identity of the patient shown on the confidential
    reports shall be made available only to authorized personnel
    of the Texas Department of Mental Health and Mental Retardation
    and the local community centers where it is determined by the
    Department that such disclosuremay 'bein the best interest of
    the patients or is necess~aryto carry out the provisions of the
    Mental Health Code.
                             SUMMARY
                    The Texas Department of Mental Health
          and Men
               '2 al Retardationmay furnish to local'
          community centers the.medicalrecords of persons
          who have been treated in its institutionswho
          are residents of the region served by the local
          community center.

                              -1545-
-    .



    Hon. John Kinross-Wright,Page 5 (M-317)


              (2) Community centers may furnish to the
         Texas Department of Mental Health and Mental
         Retardationmedical records on persons treated
         by such local community centers.
                                          truly yours,



                                              General of Texas
    Prepared by Jack Sparks
    Assistant Attorney General
    APPROVED:
    OPINION COMMITlEE
    Kerns Taylor, Chairman
    Thomas Mack
    Lonny Zwiener
    Fielding Early
    Florence Baldwin
    A. J. CARUBBI, JR.
    Executive Assistant




                             -1546-